J-A26037-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    FRANK LOMUSCIO                             :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    HORACE S. COLE AND SONYA K.                :   No. 950 EDA 2020
    COLE, ELY-OR THACKER; AHMED                :
    MOUSTAFA; SHERWIN JENNINGS;                :
    ANDREW TORREGROSSA; AND                    :
    ANDREW GLEASON                             :


                     Appellees
                v.


    CHRISTOPHER SIMON

                     Additional Defendant



               Appeal from the Order Entered February 12, 2020
     In the Court of Common Pleas of Monroe County Civil Division at No(s):
                             No. 4719 Civil 2016


BEFORE:      BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                        FILED OCTOBER 30, 2020




____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A26037-20


       Appellant, Frank Lomuscio, appeals from interlocutory orders via an

order granting certification under Pennsylvania Rule of Appellate Procedure

341(c) in the Court of Common Pleas of Monroe County.1          After a careful

review, we quash this appeal.

       The relevant facts and procedural history are as follows: On January 30,

2017, Appellant filed a civil complaint averring that, on or about July 6, 2014,

Appellant attended a party at a residence located on Prospect Street in East

Stroudsburg. Appellant alleged the residence was owned by Horace S. Cole

and Sonya K. Cole (collectively “the Coles”), who leased the property to Ely-

Or Thacker (“Thacker”), Ahmed Moustafa (“Moustafa”), and Sherwin Jennings

(“Jennings”) (collectively “leasing Appellees”), who in turn permitted Andrew

Torregrossa (“Torregrossa”) and Andrew Gleason (“Gleason”) (collectively

“residing Appellees”) to reside at the house. Appellant averred the leasing

and residing Appellees were past or current students of East Stroudsburg

University, belonged to the same fraternity, and advertised the party through

social media.

       Appellant contended that during the July 6, 2014, party the leasing and

residing Appellees served alcohol without monitoring the intoxication level or

confirming the age of the guests, and at some point, “a group of individuals


____________________________________________


1 As discussed infra, Christopher Simon was added in the trial court as an
“Additional Defendant.” Accordingly, we have amended the caption to include
Christopher Simon as an additional defendant in this matter. Further, we
direct the trial court to amend the caption in this regard, as well.

                                           -2-
J-A26037-20


arrived…, some of whom had previously attended parties hosted at the

premises by the leasing [Appellees] and the residing [Appellees]…, and who

were known to the hosts as troublemakers or individuals who had exhibited

dangerous or criminal behavior.” Appellant’s Complaint, filed 1/30/17, at 3 ¶

17.

       Appellant admitted that, after the troublemaking individuals entered the

premises, the leasing and residing Appellees “eventually” asked them to

leave; however, instead of leaving, the troublemaking individuals assaulted

some    of   the   party-goers,   including   Appellant   who   was   repeatedly

“punched/kicked/stomped and struck in the head causing him to lose

consciousness.” Id. at ¶¶ 20-21. Appellant indicated he was transported to

the hospital where he remained in a coma for eight days due to head and brain

injuries sustained during the attack. He continues to receive rehabilitation.

       Appellant alleged that “[d]espite the fact that the leasing [Appellees]

and residing [Appellees] knew or should have known of the danger presented

by the group of troublemaking individuals, they failed to contact the police

before [Appellant] was injured.” Id. at ¶ 18. Moreover, Appellant contended

the Coles knew or should have known the leasing and residing Appellees

hosted parties with alcohol service at the premises.

       Further, Appellant asserted the Coles failed to enforce the terms of the

lease and the requirements of local ordinances by failing to police the leasing

and residing Appellees. Also, Appellant noted the residence had a faulty door,


                                      -3-
J-A26037-20


which allowed the troublemaking individuals easy access inside the residence.

Accordingly, based on the aforementioned, Appellant presented various claims

of negligence against all Appellees, who were named as defendants in the

complaint.

       After discovery commenced, on February 15, 2018, Thacker filed a

motion to join Christopher Simon (hereinafter “Simon”) as an additional

defendant. Therein, Thacker averred he served upon the Coles a request for

the production of documents, and the Coles provided Thacker with a copy of

the rental agreement, which was in effect on the date of Appellant’s assault.

Upon inspection thereof, Thacker discovered Simon, along with Thacker and

Moustafa, was named as a lessee on the rental agreement; however, Simon

had not been named in the complaint as a defendant by Appellant.

Accordingly, Thacker requested permission to join Simon as an additional

defendant.

       By order entered on February 16, 2018, the trial court granted Thacker

permission to “join Additional Defendant Christopher Simon within thirty (30)

days from the date of th[e] Order.”2             Trial Court Order, filed 2/16/18.

____________________________________________


2 We note no party objected to Thacker’s request. Further, in response to the
trial court’s order, on March 8, 2018, Appellant filed a pleading entitled
“Plaintiff’s Unopposed Motion to Extend Discovery, Joined by All Defendant’s
[sic] Who Have Answered Plaintiff’s Complaint.” Therein, Appellant requested
an extension of time for discovery, in part, due to the fact the trial court had
“granted the parties leave to add a whole new defendant—Christopher
Simon—to this action.” Appellant’s Motion, filed 3/8/18. Appellant noted “Mr.



                                           -4-
J-A26037-20


Consequently, on March 12, 2018, Thacker filed a pleading entitled “Defendant

Ely-Or Thacker’s Complaint Against Additional Defendant Christopher Simon.”

       Therein, Thacker averred Simon was a tenant of the subject residence

when Appellant was injured. Thacker also relevantly averred that, “[i]f the

allegations contained in the Plaintiff’s Complaint as to the injuries and

damages are proven true at trial,…then Additional Defendant Christopher

Simon is solely liable, and in the alternative, is liable over to Defendant/Cross-

Claimant Ely-Or Thacker.”3 Appellee Thacker’s Complaint Joining Additional

Defendant, filed 3/12/18, at 1 ¶ 8.



____________________________________________


Simon’s involvement in this matter was completely unknown to Plaintiff and
other parties, and he will have to be served with an Amended Complaint,
permitted an opportunity to review the discovery in this case, have discovery
taken from him, and so on.” Id. The trial court granted Appellant’s motion
to extend discovery on March 15, 2018.

3 We note the Pennsylvania Rules of Civil Procedure permit a defendant to join
an additional defendant not a party to the action who may be solely liable,
liable over to the joining party, or jointly or severally liable with the joining
party on the plaintiff’s cause of action. Pa.R.Civ.P. 1706.1. Further, the Rules
relevantly provide that “[t]he plaintiff shall recover from an additional
defendant found liable to the plaintiff alone or jointly with the defendant as
though such additional defendant had been joined as a defendant and duly
served and the initial pleading of the plaintiff had averred such liability.”
Pa.R.Civ.P. 2255(d). Generally, even where the original defendant, who has
properly joined an additional defendant, has been dismissed from a lawsuit,
the plaintiff’s case may proceed just as if the plaintiff had filed those claims
directly against the additional defendant without the plaintiff filing any
additional pleadings. See 202 Island Car Wash, L.P. v. Monridge
Construction, Inc., 913 A.2d 922 (Pa.Super. 2006).




                                           -5-
J-A26037-20


       Thereafter, Thacker, the Coles, Torregrossa, Gleason, and Moustafa filed

separate motions for summary judgment. Notably, neither original defendant

Jennings nor additional defendant Simon filed summary judgment motions.

On March 1, 2019, Appellant filed a response in opposition to each of the

motions for summary judgment, as well as a supporting memorandum of law.4

       By orders entered on July 24, 2019, the trial court granted summary

judgment in favor of Thacker, the Coles, Torregrossa, Gleason, and Moustafa

as to all claims against them. On August 19, 2019, despite the fact the matter

against original defendant Jennings and additional defendant Simon remained

pending in the trial court, Appellant filed a notice of appeal to this Court from

the July 24, 2019, summary judgment orders.

       On October 24, 2019, while the appeal was pending in this Court,

Appellant filed a “Motion for Leave to Discontinue as to Defendant, Sherwin

Jennings, Pursuant to Pa.R.C.P. 229.” Thereafter, on October 25, 2019, this

Court quashed Appellant’s August 19, 2019, notice of appeal.

       Specifically, this Court filed an order indicating the following:

             Claims have not been adjudicated as to all parties.
       Therefore, the appeal is interlocutory. See Druot v. Coulter, 946
       A.2d 708 (Pa.Super. 2008) (Where multiple defendants in a single
       action were removed from the case in a piecemeal fashion each
       separate judgments becomes appealable when the suit is resolved
____________________________________________


4In the memorandum of law, Appellant argued discovery revealed Thacker,
Moustafa, and Simon entered into the relevant rental agreement with the
Coles. Appellant’s Memorandum in Opposition to Summary Judgment, filed
3/18/19, at 2.



                                           -6-
J-A26037-20


       against the final defendant). Accordingly, the appeal is hereby
       QUASHED, sua sponte.

Superior Court Order, filed 10/25/19 (per curiam).5

       By order dated October 30, 2019, and filed on November 1, 2019, the

trial court issued a rule as to why Appellant’s motion for leave to discontinue

as to Jennings should not be granted.            The trial court indicated that if no

answer was received by November 22, 2019, Appellant could file a motion to

make the rule absolute.

       No party objected to the motion for leave to discontinue as to Jennings,

and on February 3, 2020, Appellant filed a motion entitled “Motion to Make

Absolute the Rule of October 30, 2019, and for a Determination of Finality

Pursuant to Pa.R.A.P. 341(c) Regarding the Orders Entered in this Matter on

the 24th Day of July, 2019[,] which Collectively Granted Summary Judgment

in Favor of Defendants, Horace S. and Sonya Cole, Ely-Or Thacker, Ahmed

Moustafa, Andrew Torregrossa and Andrew Gleason.”

       In the motion, Appellant contended that “by granting Plaintiff’s Motion

[the trial] court will discontinue this action as to Defendant, Sherwin Jennings,

which will in turn and simultaneously render a final adjudication as to all

parties, since [the trial] court—vis-à-vis the Summary Judgment Orders—has

previously granted summary judgment in favor of all the other defendants.”



____________________________________________


5This Court’s docket reveals the order was served upon the parties on October
25, 2019.

                                           -7-
J-A26037-20


Appellant’s Motion to Make Rule Absolute and Determination of Finality, filed

2/3/20, at 3 ¶ 13.      Notably, Appellant failed to recognize that additional

defendant Simon has not been dismissed from the lawsuit, and Appellant did

not ask the trial court to make an express determination that an immediate

appeal would facilitate resolution of the entire case.

      By order dated February 11, 2020, and filed on February 12, 2020, the

trial court indicated the following in its entirety:

                                         ORDER
            AND NOW, this 11th day of February, 2020, upon
      consideration of Plaintiff’s Motion to Make Absolute the Rule of
      October 30, 2019, and for a Determination of Finality Pursuant to
      Pa.R.A.P. 341(c) Regarding the Orders Entered in this Matter on
      the 24th day of July, 2019, Which Collectively Granted Summary
      Judgment in Favor of Defendants, Horace S. and Sonya K. Cole,
      Ely-Or Thacker, Ahmed Moustafa, Andrew Torregrossa, and
      Andrew Gleason, and any response thereto, it is hereby
      ORDERED and DECREED that Plaintiff’s Motion is GRANTED,
      and that this action is discontinued as to Defendant, Sherwin
      Jennings, and that those Orders that were entered in this matter
      on the 24th day of July, 2019, which collectively granted summary
      judgment in favor of Defendants, Horace S. and Sonya K. Cole,
      Ely-Or Thacker, Ahmed Moustafa, Andrew Torregrossa, and
      Andrew Gleason, are hereby designated and certified as final
      pursuant to Pa.R.A.P. 341(c).

Trial Court Order, filed 2/12/20 (bold in original).

      On March 11, 2020, Appellant filed a notice of appeal to this Court. The

trial court directed Appellant to file a Pa.R.A.P. 1925(b) statement, Appellant

timely complied, and the trial court filed a Pa.R.A.P. 1925(a) opinion.

      In its Rule 1925(a) opinion, as it pertains to this Court’s jurisdiction, the

trial court relevantly indicated the following:


                                       -8-
J-A26037-20


              [Appellant] appeals, for the second time, from [the trial
       court] Orders of July 24,…2019, granting summary judgment in
       favor of [Appellees] Ely-Or Thacker[], Ahmed Moustafa[], Andrew
       Gleason[], Andrew Torregrossa[], and Horace and Sonya Cole[],
       and against [Appellant]. [Appellant’s] first appeal, for which
       Notice was served August 19, 2019, was determined by our
       Superior Court to be interlocutory for failure to adjudicate all
       claims....[O]ur Superior Court remanded the matter to [the trial]
       court.     On February 11, 2020, [the trial court] granted
       [Appellant’s] Motion to Make Rule Absolute dismissing all
       previously un-adjudicated claims and discontinuing the action
       against previous Defendant, Sherwin Jennings. In the same
       order, we also granted [Appellant’s] Motion for a determination of
       finality as to our July 24,…2019, Orders.

Trial Court Opinion, filed 6/2/20, at 1-2.

       On appeal, Appellant sets forth the following issues in his “Statement of

Questions Involved” (verbatim):

       Question 1: Whether the trial court erred and abused its
       discretion by granting summary judgment in favor of Defendants-
       Appellees, Horace Cole and Sonya K. Cole (collectively, “the
       Coles”).
       Question 2: Whether the trial court erred and abused its
       discretion by granting summary judgment in favor of Defendant-
       Appellee, Andrew Torregrossa (“Torregrossa”).
       Question 3: Whether the trial court erred and abused its
       discretion by granting summary judgment in favor of Defendant-
       Appellee, Andrew Gleason (“Gleason”).
       Question 4: Whether the trial court erred and abused its
       discretion by granting summary judgment in favor of Defendant-
       Appellee, Ely-Or Thacker (“Thacker”).

Appellant’s Brief at 4 (suggested answers omitted) (bold in original). 6

____________________________________________


6 As indicated supra, Moustafa filed a motion for summary judgment, and on
July 24, 2019, the trial court granted the motion and dismissed all claims



                                           -9-
J-A26037-20


       Prior to reaching the merits of the appeal, we address the threshold

question of jurisdiction. “[T]his Court has the power to inquire at any time,

sua sponte, whether an order is appealable.”           Estate of Considine v.

Wachovia Bank, 966 A.2d 1148, 1151 (Pa.Super. 2009).

       Relevantly:

       [A]n appeal may be taken from: (1) a final order or an order
       certified as a final order (Pa.R.A.P. 341); (2) an interlocutory order
       as of right (Pa.R.A.P. 311); (3) an interlocutory order by
       permission (Pa.R.A.P. 312, 1311, 42 Pa.C.S.A. § 702(b)); or (4)
       a collateral order (Pa.R.A.P. 313).

Bailey v. RAS Auto Body, Inc., 85 A.3d 1064, 1067-68 (Pa.Super. 2014)

(quotation omitted).

       Pennsylvania Rule of Appellate Procedure 341 relevantly provides the

following:

       (a) General rule.--Except as prescribed in paragraphs (d) and
       (e) of this rule,[7] an appeal may be taken as of right from any
       final order of a government unit or trial court.
       (b) Definition of final order.--A final order is any order that:
       (1) disposes of all claims and of all parties; or
       (2) (Rescinded).
       (3) is entered as a final order pursuant to paragraph (c) of this rule.

____________________________________________


against Moustafa with prejudice. On appeal, Appellant asserts he and
Moustafa have reached a settlement, and, therefore, any issues with regard
to Moustafa have been rendered moot. See Appellant’s Brief at 1. Further,
Appellant has presented no claims on appeal with regard to the discontinuance
of Jennings from this action.

7 Paragraph (d), pertaining to appeals from the Superior and Commonwealth
Courts, and paragraph (e), pertaining to Commonwealth appeals from orders
in criminal matters, are not applicable to the instant case.

                                          - 10 -
J-A26037-20


      (c) Determination of finality.--When more than one claim for
      relief is presented in an action, whether as a claim, counterclaim,
      cross-claim, or third-party claim, or when multiple parties are
      involved, the trial court or other government unit may enter
      a final order as to one or more but fewer than all of the
      claims and parties only upon an express determination that
      an immediate appeal would facilitate resolution of the
      entire case. Such an order becomes appealable when entered.
      In the absence of such a determination and entry of a final order,
      any order or other form of decision that adjudicates fewer than all
      the claims and parties shall not constitute a final order. In
      addition, the following conditions shall apply:
      (1) An application for a determination of finality under paragraph
      (c) must be filed within 30 days of entry of the order. During the
      time an application for a determination of finality is pending, the
      action is stayed.
      (2) Unless the trial court or other government unit acts on the
      application within 30 days after it is filed, the trial court or other
      government unit shall no longer consider the application and it
      shall be deemed denied.
      (3) A notice of appeal may be filed within 30 days after entry of
      an order as amended unless a shorter time period is provided in
      Pa.R.A.P. 903(c). Any denial of such an application is reviewable
      only through a petition for permission to appeal under Pa.R.A.P.
      1311.
                                   ***

Pa.R.A.P. 341(a), (b), (c) (emphasis in text added) (footnote added).

      In the case sub judice, Thacker filed a complaint joining Christopher

Simon as an additional defendant.        There is no indication that the claims

against Simon have been fully resolved or that he has been dismissed from

the instant matter. Accordingly, the instant appeal is not from a final order

under Pa.R.A.P. 341(b)(1) in that the orders at issue do not dispose of all

claims and of all parties.




                                     - 11 -
J-A26037-20


      Next, we must determine whether our jurisdiction has been properly

invoked under Pa.R.A.P. 341(c). We may review the merits of a trial court’s

decision to certify an order under Rule 341(c) sua sponte.        See F.D.P. v.

Ferrara, 804 A.2d 1221, 1228 n.6 (Pa.Super. 2002). A certification of finality

pursuant to Rule 341 should only be made in the most extraordinary of

circumstances.     See Liberty State Bank v. Northeastern Bank of

Pennsylvania, 683 A.2d 889, 890 (Pa.Super. 1996).

      “Subdivision (c) permits an immediate appeal from an order dismissing

less than all claims or parties from a case only upon an express determination

that an immediate appeal would facilitate resolution of the entire case.”

Bailey, 85 A.3d at 1068. Factors to be considered by the trial court under

Subdivision (c) include, but are not limited to, the following:

      (1) whether there is a significant relationship between adjudicated
      and unadjudicated claims;
      (2) whether there is a possibility that an appeal would be mooted
      by further developments;
      (3) whether there is a possibility that the court or administrative
      agency will consider issues a second time; [and]
      (4) whether an immediate appeal will enhance the prospects of
      settlement.

Pa.R.A.P. 341, Note.

      “Trial courts must consider all four factors when making a determination

of finality. After considering at least these four factors, trial courts must then

make an express determination that an immediate appeal will facilitate

resolution of the entire case.” Bailey, 85 A.3d at 1069 (citations omitted).


                                     - 12 -
J-A26037-20


“[A]bsent more, [t]he mere fact that some of the parties have been dismissed

from a case, or that some of the counts of a multi-count complaint have been

dismissed is insufficient reason to classify an order as final.” Id. (quotation

marks and quotation omitted).

      In the case sub judice, on February 3, 2019, Appellant filed a motion to

make absolute the rule discontinuing Jennings from this matter. Additionally,

in this same motion, Appellant requested the trial court certify its order

making the rule absolute, as well as the prior summary judgment orders,

appealable as final orders pursuant to Pa.R.A.P. 341(c).

      In seeking a certification of finality under Rule 341(c), Appellant

asserted that “by granting Plaintiff’s Motion [the trial] court will discontinue

this action as to Defendant, Sherwin Jennings, which will in turn and

simultaneously render a final adjudication as to all parties, since [the trial]

court—vis-à-vis the Summary Judgment Orders—has previously granted

summary judgment in favor of all the other defendants.” Appellant’s Motion

to Make Rule Absolute and Determination of Finality, filed 2/3/20, at 3 ¶ 13.

Notably, Appellant failed to recognize that additional defendant Simon has not

been dismissed from the lawsuit and the claims against him have not been

fully resolved.    Further, Appellant did not ask the trial court to make an

express determination that an immediate appeal would facilitate resolution of

the entire case.




                                     - 13 -
J-A26037-20


       Consequently, in granting Appellant’s request for a determination of

finality under Pa.R.A.P. 341(c), the trial court summarily indicated the

summary judgment orders and the rule absolute discontinuing the case as to

Jennings “are hereby designated and certified as final pursuant to Pa.R.A.P.

341(c).”8 Trial Court Order, filed 2/12/20. Importantly, the trial court made

no “express determination that an immediate appeal would facilitate

resolution of the entire case[,]” and there is no indication the trial court

considered any of the four factors set out in Rule 341’s Note pertaining to the

making of such a determination. See Pa.R.A.P. 341(c).

       Accordingly, absent the trial court making “an express determination

that an immediate appeal would facilitate resolution of the entire case[,]” we

conclude this Court’s jurisdiction has not been properly invoked under Rule

341(c). See Bailey, 85 A.3d at 1070 (declining to find an order final under

Subsection 341(c) where claims remained pending, the trial court failed to

consider any of the four factors associated with Rule 341(c) certification, and

the trial court merely declared that certifying the order as final would

“facilitate resolution of this case” as opposed to declaring certification would

“facilitate resolution of the entire case”) (emphasis in original)); Robert H.



____________________________________________


8 The reason for the trial court’s certification of its orders as final under
Pa.R.A.P. 341(c) is not clear from the record.




                                          - 14 -
J-A26037-20


McKinney, Jr., Assocs., Inc. v. Albright, 632 A.2d 937, 939 (Pa.Super.

1993) (declining to find an order final pursuant to Pa .R.A.P. 341(c) where the

trial court did not make “an express determination that an immediate appeal

would facilitate resolution of the entire case”).

       In light of the aforementioned, we conclude the orders at issue are

interlocutory and not appealable at this juncture.9 Accordingly, we quash the

instant appeal.

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/30/20




____________________________________________


9  Appellant has not contended he is appealing an interlocutory order as of
right (Pa.R.A.P. 311), an interlocutory order by permission (Pa.R.A.P. 312,
1311, 42 Pa.C.S.A. § 702(b)), or a collateral order (Pa.R.A.P. 313). Bailey,
supra.


                                          - 15 -